Lloyd, J.,
This case is before us on certiorari and exceptions to the record of George W. Schultz, a justice of the peace.
An examination of the records shows that a suit was entered by the plaintiff, Frederick Wanke, a resident of this county, against Kate Michael, a resident of Dauphin County, to recover damages for personal injuries resulting from the operation of an automobile; that the alleged accident occurred on the State highway between Shamokin and Treverton, in this county; that the summons issued from the above named justice and was directed to a constable of the Borough of Millersburg, Dauphin County, Pennsylvania, and by him served upon the defendant; that there was no appearance by the defendant before the justice of the peace, and a judgment was rendered against her.
Section 36 of the Act of June 14, 1923, P. L. 718, amendatory of section 36 of the Act of June 30, 1919, P. L. 678, provides that service of the process may be made by the sheriff of the county where suit is brought, deputizing the sheriff of the county wherein the defendant or his registered agent resides or where service may be had upon him under the existing laws of this Commonwealth, in like manner as process may now be served in the proper county.
The provisions of this section are mandatory, and, inasmuch as the service in the above stated case was not in conformity with the statutory requirements, the justice of the peace acquired no jurisdiction.
This conclusion renders unnecessary a consideration of the other exceptions.
And now, June 30, 1924, the certiorari is sustained and the judgment of the justice of the peace is hereby reversed.
From C. M. Clement, Sunbury, Fa.